Mr. Justice Baker delivered the opinion of the court. 3. Landlord and tenant, § 41*—when unsigned lease not binding. Leases not signed by lessor but delivered to and signed by lessee are not within the rule that where a lease contains mutual covenants and is executed by lessor only and accepted by lessee such lease is binding on the lessee. 4. Landlord and tenant, § 89*—what is status of tenant holding over under void lease. A verbal agreement for a lease is void under the statute, and tenant holding over under such an agreement becomes a tenant from month to month. 5. Fraud, statute of, § 96*—when part performance ineffective. At law part performance does not take a contract out of the Statute of Frauds. 6. Landlord and tenant, § 39*—when transaction mere revocable offer to lease. Where a lessor sends to lessee copies of a proposed lease not executed by himself, which the lessee signs and retains without notifying the lessor of her acceptance of the lease, the facts show no more than an offer on the part of lessor to make a lease; and where it appears that the lessor, prior to notice of the lessee’s acceptance of the lease, gave defendant notice to quit, such notice in legal effect amounts to a withdrawal of the offer. 7. Landlord and tenant, § 41*—when lease not accepted by lessee. Where a lessor sends to a lessee copies of a proposed lease which the lessee-'signs and retains without notifying the lessor, pending action of the lessor on a request for a lease containing different terms, there was no valid acceptance of the proposed lease so as to bind the lessor, as the lessee’s assent thereto was merely mental. 8. Landlord and Tenant, § 41*—When lease not accepted, within reasonable time. Where a lessor sends to a lessee copies of a proposed lease which was dated May 1st, and the lessee did not notify the lessor of her acceptance of such lease until July 28th, held that the acceptance was not made within a reasonable time. 9. Contracts, § 40*—what is effect of failure to accept promptly. Where an offer to make a contract is not accepted within a reasonable time, the offerer may regard the offer as rejected. 10. Forcible entry and detainer, § 50*—who not a necessary party. In an action of forcible detainer, where the contract was verbal and between plaintiff and defendant alone, a judgment for plaintiff held not erroneous in that defendant’s husband was not joined as party defendant, where it did not appear that the husband was ever in possession of the premises of which possession is sought.